Citation Nr: 9920194	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151, for residuals of myocardial 
infarctions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant had honorable active service from June 1944 to 
June 1946, and dishonorable service from September 1948 to 
November 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the veteran's claim 
for entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of myocardial 
infarctions.

It is noted that this case is effected by the decision in 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S.Ct. 552 (1994).  That decision 
invalidated part of the VA regulation that had required 
negligence on the part of the VA to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  A new regulation was 
promulgated in March 1995 that did not require a finding of 
negligence.  See 38 C.F.R. § 3.358(c) (1996).  The statute 
has subsequently been amended so as to again require 
negligence, effective October 1, 1997.  However, as the 
veteran filed his claim for § 1151 benefits prior to the 
effective date of the new statute, his claim must be 
addressed under the more favorable provisions of the old 
statute and post-Gardner regulation.  


REMAND

Compensation is warranted under the provisions of 38 U.S.C.A. 
§ 1151 where additional disability is established to be the 
result of disease or injury or an aggravation of an existing 
disease or injury suffered as a result of surgical or medical 
treatment provided by the VA, and which is found to not be a 
necessary consequence of the surgical or medical treatment.

38 C.F.R. § 3.358, the VA regulation that implements 
38 U.S.C.A. § 1151, provides that in determining whether 
additional disability exists following medical or surgical 
treatment, the physical condition for which the beneficiary 
sought treatment will be compared with the physical condition 
resulting from the disease or injury on which the claim for 
benefits is based.  38 C.F.R. § 3.358(b)(1), (b)(1)(i),(ii).  
However, compensation is not payable for the continuance or 
natural progress of the disease or injury for which surgical 
or medical treatment was authorized.  38 C.F.R. 
§ 3.358(b)(2).  

In addition, compensation is not payable under 38 U.S.C.A. 
§ 1151 for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

The appellant contends that the triple bypass surgery 
performed by the VA in March 1991 resulted in subsequent 
additional damage to his heart.  

Review of VA hospital records dated from March 8, to April 
20, 1991, show that the appellant was admitted with worsening 
chest pain since November 1990 associated with shortness of 
breath.  It was noted that he had no history of myocardial 
infarction (MI) and no electrocardiogram changes.  On March 
9, inpatient records show that electrocardiogram (ECG) was 
unavailable as machine was broken.  However on March 11, it 
was noted that diagnosis of MI had been ruled out.  A 
catheterization was performed on March 13, to map out blocked 
arteries.  It was noted that post-catheterization EKG showed 
no acute change.  The assessment was severe triple vessel 
disease with continuing chest pain but no EKG change.  On 
March 14, an MI was again considered but ruled out.  It was 
noted that ECG was normal.  On March 15, 1991, the appellant 
underwent triple coronary artery bypass grafting (CABG).  

VA inpatient treatment records show the appellant did well 
postsurgically.  However, ECG readings of March 17, 18, and 
19th, showed evidence of inferior infarct (cited on or before 
March 15, 1991) and anterolateral infarct (cited on or before 
March 16 1991).  An abnormal ECG of April 10 noted that an 
anterior infarct, age undetermined, could not be ruled out; a 
possible inferior infarct, age undetermined, was also noted.  
The appellant was discharged to home on April 20, 1991.

VA hospital records dated June to July 1991, show that the 
appellant presented in late June for three week history of 
chest pain with shortness of breath.  He was admitted and 
myocardial infarction was ruled out.  The appellant had 
abnormal ECG's on June 26, 27, and 28th.  The ECG reports 
noted possible anterior infarct, age undetermined, as well as 
possible inferior infarct, age undetermined.  The relevant 
diagnoses at discharge were unstable angina and coronary 
artery disease.  He was to be scheduled for follow-up with 
treadmill exercise stress test study as soon as possible.

Further review of the VA medical records currently associated 
with the claims folder, dated from September 1991 to May 
1995, revealed no further evidence relative to treatment or 
diagnosis of myocardial infarct.  Specifically, the Board 
found no records as to any cardiac workups during this 
period.  

In support of his claim, the appellant has also submitted 
copies of VA medical records from a cardiac workup performed 
in May 1996, at the VAMC in Tampa, Florida, to include a 
myocardial perfusion (spect) study.  The impression was an 
abnormal study showing evidence of several myocardial 
infarctions (MI's), as follows:  1) previous large apical 
myocardial infarction; 2) previous large inferior myocardial 
infarction; and 3) previous old small to medium sized 
anterior myocardial infarction.  

The appellant submitted copies of additional VA medical 
records dated in 1997.  These included an abnormal ECG report 
that cited that it an inferior infarct, age undetermined, 
could not be ruled out.  A cardiology clinic note dated July 
1997 noted an abnormal PST with a large defect in the 
inferior wall.  

The Board notes that VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees, including VA physicians, and which 
predate a Board decision on appeal.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Review of the claims folder revealed 
no evidence that the RO had requested development of the VA 
medical records since 1995.  In addition, it appears that 
there are additional VA cardio clinic treatment records dated 
since September 1991.  The Board believes such development 
should be attempted because these VA records may be pertinent 
to the appellant's claim.

In addition, it is necessary to obtain a medical opinion 
regarding the relationship, if any, between the appellant's 
current cardiac disabilities, possible MI(s) incurred during 
or subsequent to March 1991, and the veteran's prior VA 
hospitalization and treatment in March and April 1991.

In light of the above, the case is REMANDED to the VARO for 
the following actions:

1.  The appellant should be requested to 
provide names, addresses, and approximate 
dates of treatment for all health care 
providers, to include VA facilities, who 
have treated him for his coronary heart 
disease or other cardiac disorder, and 
myocardial infarcts, since September 
1991.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain and associate with the claims 
folder, copies of treatment records 
identified by the appellant.  If no 
records can be obtained, the appellant 
and his representative should be informed 
of the negative results.  38 C.F.R. 
§ 3.159 (1998).

2.  The VARO should obtain copies or the 
original of all the appellant's VA 
treatment records, both inpatient and 
outpatient, dated since September 1991.  
These should include, but are not limited 
to, records from VA medical facilities in 
Key West, Miami, Orlando, Tampa, and St. 
Petersburg, Florida.  

3.  After all of the foregoing 
development is completed and the relevant 
records obtained, send the veteran's 
entire claims folder to a VA specialist 
in the diagnosis and treatment of 
cardiovascular disease.  The specialist 
is asked to review the entire claims 
folder and to render an opinion as to:

a. Whether it is at least as likely as 
not that the veteran currently has 
additional disability as a result of VA 
medical treatment provided in March and 
April 1991;

b.  Whether the veteran suffered an MI as 
the result of said VA treatment; and if 
so, what are the current residuals, if 
any, attributed to said MI.  

The specialist should fully explain the 
medical findings and rationale for any 
medical opinion stated.  It should be 
emphasized to the examining specialist 
that "fault" or "medical negligence" 
is not at issue in this case.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including the 
requested medical opinions, then the 
medical report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1998).  

5.  After the development requested above 
has been completed, the RO should 
readjudicate the appellant's claim for 
entitlement under 38 U.S.C.A. § 1151, and 
the provisions of 38 C.F.R. § 3.358 
promulgated in 1995 in response to the 
Gardner decision.  If the issue remains 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative and the 
appropriate period of time to respond 
thereto.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)


Thereafter the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition of this case.  The veteran need take no action 
unless otherwise notified.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims) (known as the United 
States Court of veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



